DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2002/0137014, hereinafter Anderson ‘014) in view of Chen et al. (US 2008/0221438, hereinafter Chen ‘438).
In re claim 1, Anderson ‘014 teaches catheter selection system for determining a catheter having an optimized configuration for use in a medical procedure, the selection system comprising: a scanning device capable of obtaining image data on a region of interest (ROI) within the anatomy of a patient and reconstructing a three-dimensional (3D) image of the ROI from the image data (0070-0071, 0075, 0079, 0090, 0092); a display capable of illustrating the 3D ROI image and a 3D catheter model (figs. 5-6, fig. 8, 0095, 0103); and a central processing unit (CPU) (0068) operably connected to the scanning device and the display, the CPU operable to analyze the 3D ROI image in comparison with the 3D catheter model (0013, 0091, 0097-0101, 0105, 0112, 0113, 0132, 0133, 0135, 0138, fig. 8). 
Anderson ‘014 teaches further comprising a database of 3D models of a number of different catheter configurations operably connected to the CPU (0010, 0013, 0068, 0097-0100).
Anderson ‘014 fails to teach a database of available catheter models currently in a hospital inventory operably connected to the CPU.
Chen ‘438 teaches a database of available catheter models currently in a hospital inventory operably connected to the CPU (0041, note that 0036 cites St. Jude Medical, that’s a hospital). In addition, the limitation “… currently in a hospital inventory” is merely an intended use of an apparatus “database that connected to the CPU.” Still furthermore, the apparatus as taught by Chen is a medical device, and it would have been obvious to use the medical device in a hospital to diagnose a patient’s disease. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Anderson ‘014 to include the features of Chen ‘438 in order to reduce or eliminate operator error, and reduce operator input and setup time. 
In re claim 2, Anderson ‘014 teaches wherein the scanning device is selected from the group consisting of: a magnetic resonance imaging (MRI) device, an x-ray computed tomography (CT) device and a 3D angio-rotation scanning device (0009, 0018, 0063). 
In re claim 3, Anderson ‘014 teaches further comprising an operator console operably connected to the CPU (0068). 

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “the catalog 100 [of Chen] only provides information regarding the structure of a number of different types of catheters that may be matched with a catheter currently being employed in a mapping procedure for distortion correction, and does not provide a database of available catheter models currently in a hospital inventory for comparison with the 3D image of the ROI, as required in claim 1,” the Examiner disagrees. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has explained that Anderson has taught every limitation of claim 1, see above, except “a database of available catheter models currently in a hospital inventory operably connected to the CPU.” Chen is teaching “a database of available catheter models currently in a hospital inventory operably connected to the CPU.” Furthermore, Chen uses this “a database of available catheter models currently in a hospital inventory operably connected to the CPU” in St. Jude Medical (0036, which is a hospital, and hence the inventory is a hospital inventory).
 Hence, the combination of Anderson and Chen teaches the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793